             Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 1 of 30


 MICHAEL FAILLACE & ASSOCIATES, P.C.
 60 East 42nd Street, Suite 4510
 New York, New York 10165
 Telephone: (212) 317-1200
 Facsimile: (212) 317-1620
 Attorneys for Plaintiffs

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------X
 ROSALIO LORENZO ALEMAN, ERIC
 ROBLES, and BRAULIO TRUJILLO
 ROMAN, individually and on behalf of others
 similarly situated,                                               COMPLAINT

                                    Plaintiffs,
                                                            COLLECTIVE ACTION UNDER
                  -against-                                      29 U.S.C. § 216(b)

 GUAPO BODEGA LLC (D/B/A BEAUTY
 AND ESSEX), CHRIS SANTOS (A.K.A.                                    ECF Case
 CHRISTOPHER), VINCENT DOE, PETER
 KANE, and RICHARD WOLF,

                                     Defendants.
 -------------------------------------------------------X

        Plaintiffs Rosalio Lorenzo Aleman, Eric Robles, and Braulio Trujillo Roman, individually

and on behalf of others similarly situated (collectively, “Plaintiffs”), by and through their

attorneys, Michael Faillace & Associates, P.C., upon their knowledge and belief, and as against

Guapo Bodega LLC (d/b/a Beauty and Essex), (“Defendant Corporation”), Chris Santos (a.k.a.

Christopher), Vincent Doe, Peter Kane, and Richard Wolf, (“Individual Defendants”),

(collectively, “Defendants”), allege as follows:

                                          NATURE OF ACTION

        1.     Plaintiffs are former employees of Defendants Guapo Bodega LLC (d/b/a Beauty and

Essex), Chris Santos (a.k.a. Christopher), Vincent Doe, Peter Kane, and Richard Wolf.
            Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 2 of 30


       2.      Defendants own, operate, or control a restaurant and lounge, located at 146 Essex

Street, New York, New York 10002 under the name “Beauty and Essex”.

       3.     Upon information and belief, individual Defendants Chris Santos (a.k.a.

Christopher), Vincent Doe, Peter Kane, and Richard Wolf, serve or served as owners, managers,

principals, or agents of Defendant Corporation and, through this corporate entity, operate or

operated the restaurant as a joint or unified enterprise.

       4.     Plaintiffs were employed as busboys and bar backs at the restaurant located at 146

Essex Street, New York, New York 10002.

       5.     Plaintiffs were ostensibly employed as busboys and bar backs. However, they were

required to spend a considerable part of their work day performing non-tipped duties, including

but not limited to cleaning and sweeping the sidewalk, drying dishes, preparing the stations with

plates and cups, moving tables from upstairs to the main salon, placing and constructing the tables,

polishing cups, placing utensils in the washing machine and then drying them and placing them

in a container and taking them upstairs, unloading liquor deliveries and arranging them in the

basement, bringing products from downstairs to the salon and kitchen, moving the chairs from

downstairs, arranging the dishes and cleaning baskets of forks, spoons and knives (hereafter the

“non-tipped duties”).

       6.     At all times relevant to this Complaint, Plaintiffs worked for Defendants in excess of

40 hours per week, without appropriate minimum wage, overtime, and spread of hour’s

compensation for the hours that they worked.

       7.     Rather, Defendants failed to pay Plaintiffs appropriately for any hours worked, either

at the straight rate of pay or for any additional overtime premium.




                                                 -2-
             Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 3 of 30


        8.     Further, Defendants failed to pay Plaintiffs the required “spread of hours” pay for any

day in which they had to work over 10 hours a day.

        9.     Defendants employed and accounted for Plaintiffs as busboys and bar backs in their

payroll, but in actuality their duties required a significant amount of time spent performing the

non-tipped duties alleged above.

        10.    Regardless, at all relevant times, Defendants paid Plaintiffs at the lower tip-credit

rate.

        11.    However, under both the FLSA and NYLL, Defendants were not entitled to take a

tip credit because Plaintiffs’ non-tipped duties exceeded 20% of each workday, or 2 hours per day,

whichever is less in each day 12 N.Y. C.R.R. §146.

        12.    Upon information and belief, Defendants employed the policy and practice of

disguising Plaintiffs’ actual duties in payroll records by designating them as busboys and bar backs

instead of non-tipped employees. This allowed Defendants to avoid paying Plaintiffs at the

minimum wage rate and enabled them to pay them at the lower tip-credit rate.

        13.    Defendants’ conduct extended beyond Plaintiffs to all other similarly situated

employees.

        14.    At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs and other employees to work in excess of forty (40) hours per week without

providing the minimum wage and overtime compensation required by federal and state law and

regulations.

        15.    Plaintiffs now bring this action on behalf of themselves, and other similarly situated

individuals, for unpaid minimum and overtime wages pursuant to the Fair Labor Standards Act of

1938, 29 U.S.C. § 201 et seq. (“FLSA”), and for violations of the N.Y. Labor Law §§ 190 et seq.




                                                 -3-
           Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 4 of 30


and 650 et seq. (the “NYLL”), and the “spread of hours” and overtime wage orders of the New

York Commissioner of Labor codified at N.Y. COMP. CODES R. & REGS. tit. 12, § 146-1.6 (herein

the “Spread of Hours Wage Order”), including applicable liquidated damages, interest, attorneys’

fees and costs.

       16.   Plaintiffs seek certification of this action as a collective action on behalf of

themselves, individually, and all other similarly situated employees and former employees of

Defendants pursuant to 29 U.S.C. § 216(b).

                                JURISDICTION AND VENUE

       17.   This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

and the FLSA, and supplemental jurisdiction over Plaintiffs’ state law claims under 28 U.S.C. §

1367(a).

       18.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) because all, or a

substantial portion of, the events or omissions giving rise to the claims occurred in this district,

Defendants maintain their corporate headquarters and offices within this district, and Defendants

operate a restaurant and lounge located in this district. Further, Plaintiffs were employed by

Defendants in this district.

                                            PARTIES

                                             Plaintiffs

       19.   Plaintiff Rosalio Lorenzo Aleman (“Plaintiff Lorenzo” or “Mr. Lorenzo”) is an adult

individual residing in Queens County, New York. Plaintiff Lorenzo was employed by Defendants

at Beauty and Essex from approximately 2011 until on or about December 8, 2018.




                                                -4-
          Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 5 of 30


       20.   Plaintiff Eric Robles (“Plaintiff Robles” or “Mr. Robles”) is an adult individual

residing in Bronx County, New York. Plaintiff Robles was employed by Defendants at Beauty and

Essex from approximately December 2014 until on or about March 2018.

       21.   Plaintiff Braulio Trujillo Roman (“Plaintiff Trujillo” or “Mr. Trujillo”) is an adult

individual residing in Kings County, New York. Plaintiff Trujillo was employed by Defendants at

Beauty and Essex from approximately March 2015 until on or about October 2017.

                                           Defendants

       22.   At all relevant times, Defendants owned, operated, or controlled a restaurant and

lounge, located at 146 Essex Street, New York, New York 10002 under the name “Beauty and

Essex”.

       23.   Upon information and belief, Guapo Bodega LLC (d/b/a Beauty and Essex) is a

domestic corporation organized and existing under the laws of the State of New York. Upon

information and belief, it maintains its principal place of business at 146 Essex Street, New York,

New York 10002.

       24.   Defendant Chris Santos (a.k.a. Christopher) is an individual engaging (or who was

engaged) in business in this judicial district during the relevant time period. Defendant Chris

Santos (a.k.a. Christopher) is sued individually in his capacity as owner, officer and/or agent of

Defendant Corporation. Defendant Chris Santos (a.k.a. Christopher) possesses operational control

over Defendant Corporation, an ownership interest in Defendant Corporation, and controls

significant functions of Defendant Corporation. He determines the wages and compensation of the

employees of Defendants, including Plaintiffs, establishes the schedules of the employees,

maintains employee records, and has the authority to hire and fire employees.




                                               -5-
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 6 of 30


       25.   Defendant Vincent Doe is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Vincent Doe is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Vincent Doe

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       26.   Defendant Peter Kane is an individual engaging (or who was engaged) in business in

this judicial district during the relevant time period. Defendant Peter Kane is sued individually in

his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Peter Kane

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes the

schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

       27.   Defendant Richard Wolf is an individual engaging (or who was engaged) in business

in this judicial district during the relevant time period. Defendant Richard Wolf is sued individually

in his capacity as owner, officer and/or agent of Defendant Corporation. Defendant Richard Wolf

possesses operational control over Defendant Corporation, an ownership interest in Defendant

Corporation, and controls significant functions of Defendant Corporation. He determines the

wages and compensation of the employees of Defendants, including Plaintiffs, establishes the




                                                 -6-
           Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 7 of 30


schedules of the employees, maintains employee records, and has the authority to hire and fire

employees.

                                    FACTUAL ALLEGATIONS

                                Defendants Constitute Joint Employers

          28.   Defendants operate a restaurant and lounge located in the East Village section of

Manhattan in New York City.

          29.   Individual Defendants, Chris Santos (a.k.a. Christopher), Vincent Doe, Peter Kane,

and Richard Wolf, possess operational control over Defendant Corporation, possess ownership

interests in Defendant Corporation, and control significant functions of Defendant Corporation.

          30.   Defendants are associated and joint employers, act in the interest of each other with

respect to employees, pay employees by the same method, and share control over the employees.

          31.   Each Defendant possessed substantial control over Plaintiffs’ (and other similarly

situated employees’) working conditions, and over the policies and practices with respect to the

employment and compensation of Plaintiffs, and all similarly situated individuals, referred to

herein.

          32.   Defendants jointly employed Plaintiffs (and all similarly situated employees) and are

Plaintiffs’ (and all similarly situated employees’) employers within the meaning of 29 U.S.C. 201

et seq. and the NYLL.

          33.   In the alternative, Defendants constitute a single employer of Plaintiffs and/or

similarly situated individuals.

          34.   Upon information and belief, Individual Defendants Chris Santos (a.k.a.

Christopher), Vincent Doe, Peter Kane, and Richard Wolf operate Defendant Corporation as either




                                                  -7-
          Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 8 of 30


an alter ego of themselves and/or failed to operate Defendant Corporation as an entity legally

separate and apart from themselves, by among other things:

              a) failing to adhere to the corporate formalities necessary to operate Defendant

                 Corporation as a Corporation,

              b) defectively forming or maintaining the corporate entity of Defendant Corporation,

                 by, amongst other things, failing to hold annual meetings or maintaining

                 appropriate corporate records,

              c) transferring assets and debts freely as between all Defendants,

              d) operating Defendant Corporation for their own benefit as the sole or majority

                 shareholders,

              e) operating Defendant Corporation for their own benefit and maintaining control over

                 this corporation as a closed Corporation,

              f) intermingling assets and debts of their own with Defendant Corporation,

              g) diminishing and/or transferring assets of Defendant Corporation to avoid full

                 liability as necessary to protect their own interests, and

              h) Other actions evincing a failure to adhere to the corporate form.

        35.    At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the FLSA and New York Labor Law.

        36.    Defendants had the power to hire and fire Plaintiffs, controlled the terms and

conditions of employment, and determined the rate and method of any compensation in exchange

for Plaintiffs’ services.




                                                  -8-
           Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 9 of 30


          37.   In each year from 2013 to 2018, Defendants, both separately and jointly, had a gross

annual volume of sales of not less than $500,000 (exclusive of excise taxes at the retail level that

are separately stated).

          38.   In addition, upon information and belief, Defendants and/or their enterprise were

directly engaged in interstate commerce. As an example, numerous items that were used in the

restaurant on a daily basis are goods produced outside of the State of New York.

                                          Individual Plaintiffs

          39.   Plaintiffs are former employees of Defendants who ostensibly were employed as

busboys and bar backs. However, they spent over 20% of each shift performing the non-tipped

duties described above.

          40.   Plaintiffs seek to represent a class of similarly situated individuals under 29 U.S.C.

216(b).

                                   Plaintiff Rosalio Lorenzo Aleman

          41.   Plaintiff Lorenzo was employed by Defendants from approximately 2011 until on or

about December 8, 2018.

          42.   Defendants ostensibly employed Plaintiff Lorenzo as a busboy.

          43.   However, Plaintiff Lorenzo was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

          44.   Although Plaintiff Lorenzo ostensibly was employed as a busboy, he spent over 20%

of each day performing non-tipped work throughout his employment with Defendants.

          45.   Plaintiff Lorenzo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.




                                                  -9-
          Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 10 of 30


         46.   Plaintiff Lorenzo’s work duties required neither discretion nor independent

judgment.

         47.   From approximately January 2013 until on or about June 2015, Plaintiff Lorenzo

worked from approximately 6:00 p.m. until on or about 12:00 a.m., 4 days a week (typically 24

hours per week).

         48.   From approximately July 2015 until on or about December 8, 2018, Plaintiff Lorenzo

worked from approximately 6:00 p.m. until on or about 12:00 a.m. to 1:00 a.m., 2 days a week and

from approximately 10:00 a.m. until on or about 4:30 p.m., 2 days a week, three weeks per month,

and from approximately 6:00 p.m. until on or about 12:00 a.m. to 1:00 a.m., 2 days a week, from

approximately 10:00 a.m. until on or about 4:30 p.m., 1 day a week and from approximately 10:00

a.m. until on or about 1:00 a.m., 1 day a week. one week per month (typically 25 to 35.5 hours per

week).

         49.   Throughout his employment, Defendants paid Plaintiff Lorenzo his wages by check.

         50.   From approximately January 2013 until on or about December 2015, Defendants paid

Plaintiff Lorenzo $5.00 per hour.

         51.   From approximately January 2016 until on or about December 2017, Defendants paid

Plaintiff Lorenzo $7.50 per hour.

         52.   From approximately January 2018 until on or about December 8, 2018, Defendants

paid Plaintiff Lorenzo $8.65 per hour.

         53.   Plaintiff Lorenzo’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.




                                                - 10 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 11 of 30


       54.   For example, Defendants required Plaintiff Lorenzo to work an additional 10 to 15

minutes past his scheduled departure time one day per week, and did not pay him for the additional

time he worked.

       55.   Defendants deducted $10 per week from Plaintiff Lorenzo’s weekly paycheck for

meals he never ate.

       56.   Plaintiff Lorenzo was never notified by Defendants that his tips were being included

as an offset for wages.

       57.   Defendants did not accurately account for these tips in any daily or weekly

accounting of Plaintiff Lorenzo’s wages.

       58.   Defendants required Plaintiff Lorenzo to sign a document, the contents of which he

was not allowed to review in detail, in order to release his weekly pay.

       59.   Furthermore, Defendants required Plaintiff Lorenzo to sign a document he did not

understand, in English, upon the end of his employment.

       60.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Lorenzo regarding overtime and wages under the FLSA and NYLL.

       61.   Defendants did not provide Plaintiff Lorenzo an accurate statement of wages, as

required by NYLL 195(3).

      62.    Defendants did not give any notice to Plaintiff Lorenzo, in English and in Spanish

(Plaintiff Lorenzo’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      63.    Defendants required Plaintiff Lorenzo to purchase “tools of the trade” with his own

funds—including 5 shirts per year, 5 pants per year, and 6 pair of black shoes per year.

                                       Plaintiff Eric Robles




                                               - 11 -
          Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 12 of 30


         64.   Plaintiff Robles was employed by Defendants from approximately December 2014

until on or about March 17, 2018.

         65.   Defendants ostensibly employed Plaintiff Robles as a busboy.

         66.   However, Plaintiff Robles was also required to spend a significant portion of his work

day performing the non-tipped duties described above.

         67.   Although Plaintiff Robles ostensibly was employed as busboy, he spent over 20% of

each day performing non-tipped work throughout his employment with Defendants.

         68.   Plaintiff Robles regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

         69.   Plaintiff Robles’s work duties required neither discretion nor independent judgment.

         70.   From approximately December 2014 until on or about December 2015, Plaintiff

Robles worked from approximately 3:30 p.m. until on or about 11:00 p.m. to 12:00 a.m., 3 days a

week and approximately 8 to 9 hours per day, 2 days a week (typically 38.5 to 43.5 hours per

week).

         71.   From approximately January 2016 until on or about March 17, 2018, Plaintiff Robles

worked from approximately 7:30 p.m. until on or about 3:00 a.m., 4 days a week and from

approximately 10:30 a.m. until on or about 5:00 p.m. to 6:00 p.m., 1 day a week (typically 36.5 to

37.5 hours per week).

         72.   Throughout his employment, Defendants paid Plaintiff Robles his wages by check.

         73.   From approximately December 2014 until on or about December 2015, Defendants

paid Plaintiff Robles $5.00 per hour.

         74.   From approximately January 2016 until on or about December 2017, Defendants paid

Plaintiff Robles $7.50 per hour.




                                                - 12 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 13 of 30


       75.   From approximately January 2018 until on or about March 17, 2018, Defendants paid

Plaintiff Robles $8.65 per hour.

       76.   Plaintiff Robles’s pay did not vary even when he was required to stay later or work a

longer day than his usual schedule.

       77.   For example, Defendants required Plaintiff Robles to work an additional 30 minutes

past his scheduled departure time every day, and did not pay him for the additional time he worked.

       78.   Defendants never granted Plaintiff Robles any breaks or meal periods of any kind.

       79.   Nevertheless, from approximately December 2014 until on or about December 2016

Defendants deducted $2.50 per day, from approximately January 2017 until on or about December

2017 Defendants deducted $2.85 per day, and from approximately January 2018 until on or about

March 17, 2018 Defendants deducted $3.25 per day, from Plaintiff Robles’s weekly paycheck for

meals he never ate.

       80.   Plaintiff Robles was never notified by Defendants that his tips were being included

as an offset for wages.

       81.   Defendants did not accurately account for these tips in any daily or weekly

accounting of Plaintiff Robles’s wages.

       82.   Defendants required Plaintiff Robles to sign a document, the contents of which he

was not allowed to review in detail, in order to release his weekly pay.

       83.   In addition, in order to get paid, Plaintiff Robles was required to sign a document in

which Defendants misrepresented the hours that he worked per week.

       84.   No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Robles regarding overtime and wages under the FLSA and NYLL.




                                               - 13 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 14 of 30


       85.    Defendants did not provide Plaintiff Robles an accurate statement of wages, as

required by NYLL 195(3).

      86.     Defendants did not give any notice to Plaintiff Robles, in English and in Spanish

(Plaintiff Robles’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      87.     Defendants required Plaintiff Robles to purchase “tools of the trade” with his own

funds—including 4 shirts per year, 4 pants per year, 3 pair of black shoes per year, 3 packets of t

shirts per year, 4 packets of black socks per year.

                                  Plaintiff Braulio Trujillo Roman

       88.    Plaintiff Trujillo was employed by Defendants from approximately March 2015 until

on or about October 2017.

       89.    Defendants ostensibly employed Plaintiff Trujillo as a busboy and a bar back.

       90.    However, Plaintiff Trujillo was also required to spend a significant portion of his

work day performing the non-tipped duties described above.

       91.    Although Plaintiff Trujillo ostensibly was employed as a busboy and a bar back, he

spent over 20% of each day performing non-tipped work throughout his employment with

Defendants.

       92.    Plaintiff Trujillo regularly handled goods in interstate commerce, such as food and

other supplies produced outside the State of New York.

       93.    Plaintiff Trujillo’s work duties required neither discretion nor independent judgment.

       94.    Throughout his employment with Defendants, Plaintiff Trujillo regularly worked in

excess of 40 hours per week.




                                                - 14 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 15 of 30


       95.   From approximately March 2015 until on or about October 2017, Plaintiff Trujillo

worked from approximately 4:00 p.m. until on or about 3:00 a.m., Saturdays and Sundays, from

approximately 3:00 p.m. until on or about 11:00 p.m., Mondays and Tuesdays, from approximately

6:00 p.m. until on or about 2:00 a.m., Wednesdays, and from approximately 4:00 p.m. until on or

about 3:00 a.m., one Friday per month (typically 46 to 57 hours per week).

       96.   Throughout his employment, Defendants paid Plaintiff Trujillo his wages by check.

       97.   From approximately March 2015 until on or about December 2015, Defendants paid

Plaintiff Trujillo $5.00 per hour.

       98.   From approximately January 2016 until on or about October 2017, Defendants paid

Plaintiff Trujillo $7.50 per hour.

       99.   Plaintiff Trujillo’s pay did not vary even when he was required to stay later or work

a longer day than his usual schedule.

       100. For example, Defendants required Plaintiff Trujillo to work an additional 30 minutes

to 2 hours past his scheduled departure time two days a week, and did not pay him for the additional

time he worked.

       101. Defendants never granted Plaintiff Trujillo any breaks or meal periods of any kind.

       102. Plaintiff Trujillo was never notified by Defendants that his tips were being included

as an offset for wages.

       103. Defendants did not accurately account for these tips in any daily or weekly

accounting of Plaintiff Trujillo’s wages.

       104. Defendants required Plaintiff Trujillo to sign a document, the contents of which he

was not allowed to review in detail, in order to release his weekly pay.




                                               - 15 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 16 of 30


       105. No notification, either in the form of posted notices or other means, was ever given

to Plaintiff Trujillo regarding overtime and wages under the FLSA and NYLL.

       106. Defendants did not provide Plaintiff Trujillo an accurate statement of wages, as

required by NYLL 195(3).

      107.   Defendants did not give any notice to Plaintiff Trujillo, in English and in Spanish

(Plaintiff Trujillo’s primary language), of his rate of pay, employer’s regular pay day, and such

other information as required by NYLL §195(1).

      108.   Defendants required Plaintiff Trujillo to purchase “tools of the trade” with his own

funds—including black shoes, dress pants and button down shirts.

                            Defendants’ General Employment Practices

      109.   At all times relevant to this Complaint, Defendants maintained a policy and practice

of requiring Plaintiffs (and all similarly situated employees) to work in excess of 40 hours a week

without paying them appropriate minimum wage, spread of hours pay, and overtime compensation

as required by federal and state laws.

      110.   Plaintiffs were victims of Defendants’ common policy and practices which violate

their rights under the FLSA and New York Labor Law by, inter alia, not paying them the wages

they were owed for the hours they worked.

      111.   Defendants’ pay practices resulted in Plaintiffs not receiving payment for all their

hours worked, and resulted in Plaintiffs’ effective rate of pay falling below the required minimum

wage rate.

      112.   Defendants habitually required Plaintiffs to work additional hours beyond their

regular shifts but did not provide them with any additional compensation.




                                               - 16 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 17 of 30


      113.    Defendants required Plaintiffs and all other busboys and bar backs to perform general

non-tipped tasks in addition to their primary duties as busboys and bar backs.

      114.    Plaintiffs and all similarly situated employees, ostensibly were employed as tipped

employees by Defendants, although their actual duties included a significant amount of time spent

performing the non-tipped duties outlined above.

      115.    Plaintiffs’ duties were not incidental to their occupation as tipped workers, but

instead constituted entirely unrelated general restaurant work with duties, including the non-tipped

duties described above.

      116.    Plaintiffs and all other tipped workers were paid at the lower tip-credit rate by

Defendants.

      117.    However, under state law, Defendants were not entitled to a tip credit because the

tipped worker’s and Plaintiffs’ non-tipped duties exceeded 20% of each workday (or 2 hours a

day, whichever is less) (12 N.Y.C.R.R. § 146).

      118.    New York State regulations provide that an employee cannot be classified as a tipped

employee on any day in which he or she has been assigned to work in an occupation in which tips

are not customarily received. (12 N.Y.C.R.R. §§137-3.3 and 137-3.4). Similarly, under federal

regulation 29 C.F.R. §531.56(e), an employer may not take a tip credit for any employee time if

that time is devoted to a non-tipped occupation.

      119.    In violation of federal and state law as codified above, Defendants classified Plaintiffs

and other tipped workers as tipped employees, and paid them at the lower tip-credit rate when they

should have classified them as non-tipped employees and paid them at the minimum wage rate.




                                                 - 17 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 18 of 30


      120.   Defendants failed to inform Plaintiffs who received tips that Defendants intended to

take a deduction against Plaintiffs’ earned wages for tip income, as required by the NYLL before

any deduction may be taken.

      121.   Defendants failed to inform Plaintiffs who received tips, that their tips were being

credited towards the payment of the minimum wage.

      122.   Defendants failed to maintain an accurate record of tips earned by Plaintiffs who

worked as busboys and bar backs for the tips they received.

      123.   Defendants required Plaintiffs to sign a document the contents of which they were

not allowed to review in detail.

      124.   Defendants failed to post at the workplace, or otherwise provide to employees, the

required postings or notices to employees regarding the applicable wage and hour requirements of

the FLSA and NYLL.

      125.   Upon information and belief, these practices by Defendants were done willfully to

disguise the actual number of hours Plaintiffs (and similarly situated individuals) worked, and to

avoid paying Plaintiffs properly for their full hours worked.

      126.   Defendants engaged in their unlawful conduct pursuant to a corporate policy of

minimizing labor costs and denying employees compensation by knowingly violating the FLSA

and NYLL.

      127.   Defendants’ unlawful conduct was intentional, willful, in bad faith, and caused

significant damages to Plaintiffs and other similarly situated former workers.

      128.   Defendants failed to provide Plaintiffs and other employees with accurate wage

statements at the time of their payment of wages, containing: the dates of work covered by that

payment of wages; name of employee; name of employer; address and phone number of employer;




                                               - 18 -
           Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 19 of 30


rate or rates of pay and basis thereof, whether paid by the hour, shift, day, week, salary, piece,

commission, or other; gross wages; deductions; allowances, if any, claimed as part of the minimum

wage; net wages; the regular hourly rate or rates of pay; the overtime rate or rates of pay; the

number of regular hours worked; and the number of overtime hours worked, as required by NYLL

§195(3).

      129.    Defendants failed to provide Plaintiffs and other employees, at the time of hiring and

on or before February 1 of each subsequent year, a statement in English and the employees’

primary language, containing: the rate or rates of pay and basis thereof, whether paid by the hour,

shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as part of the

minimum wage, including tip, meal, or lodging allowances; the regular pay day designated by the

employer; the name of the employer; any “doing business as” names used by the employer; the

physical address of the employer's main office or principal place of business, and a mailing address

if different; and the telephone number of the employer, as required by New York Labor Law

§195(1).

                           FLSA COLLECTIVE ACTION CLAIMS

      130.    Plaintiffs bring their FLSA minimum wage, overtime compensation, and liquidated

damages claims as a collective action pursuant to FLSA Section 16(b), 29 U.S.C. § 216(b), on

behalf of all similarly situated persons (the “FLSA Class members”), i.e., persons who are or were

employed by Defendants or any of them, on or after the date that is three years before the filing of

the complaint in this case (the “FLSA Class Period”).

      131.    At all relevant times, Plaintiffs and other members of the FLSA Class were similarly

situated in that they had substantially similar job requirements and pay provisions, and have been

subject to Defendants’ common practices, policies, programs, procedures, protocols and plans




                                               - 19 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 20 of 30


including willfully failing and refusing to pay them the required minimum wage and overtime pay

at a one and one-half their regular rates for work in excess of forty (40) hours per workweek,, as

required under the FLSA.

      132.    The claims of Plaintiffs stated herein are similar to those of the other employees.

                                  FIRST CAUSE OF ACTION

         VIOLATION OF THE MINIMUM WAGE PROVISIONS OF THE FLSA

      133.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      134.    At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the Fair Labor Standards Act, 29 U.S.C. § 203(d). Defendants had the power to hire

and fire Plaintiffs (and the FLSA Class Members), controlled the terms and conditions of their

employment, and determined the rate and method of any compensation in exchange for their

employment.

      135.    At all times relevant to this action, Defendants were engaged in commerce or in an

industry or activity affecting commerce.

      136.    Defendants constitute an enterprise within the meaning of the Fair Labor Standards

Act, 29 U.S.C. § 203 (r-s).

       137. Defendants failed to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate, in violation of 29 U.S.C. § 206(a).

      138.    Defendants’ failure to pay Plaintiffs (and the FLSA Class members) at the applicable

minimum hourly rate was willful within the meaning of 29 U.S.C. § 255(a).

      139.    Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.




                                                - 20 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 21 of 30


                                SECOND CAUSE OF ACTION

             VIOLATION OF THE OVERTIME PROVISIONS OF THE FLSA

      140.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      141.   Defendants, in violation of 29 U.S.C. § 207(a)(1), failed to pay Plaintiffs (and the

FLSA Class members) overtime compensation at a rate of one and one-half times the regular rate

of pay for each hour worked in excess of forty hours in a work week.

      142.   Defendants’ failure to pay Plaintiffs (and the FLSA Class members), overtime

compensation was willful within the meaning of 29 U.S.C. § 255(a).

      143.   Plaintiffs (and the FLSA Class members) were damaged in an amount to be

determined at trial.

                                 THIRD CAUSE OF ACTION

                VIOLATION OF THE NEW YORK MINIMUM WAGE ACT

      144.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      145.   At all times relevant to this action, Defendants were Plaintiffs’ employers within the

meaning of the N.Y. Lab. Law §§ 2 and 651. Defendants had the power to hire and fire Plaintiffs,

controlled the terms and conditions of their employment, and determined the rates and methods of

any compensation in exchange for their employment.

      146.   Defendants, in violation of NYLL § 652(1) and the supporting regulations of the New

York State Department of Labor, paid Plaintiffs less than the minimum wage.

      147.   Defendants’ failure to pay Plaintiffs the minimum wage was willful within the

meaning of N.Y. Lab. Law § 663.

      148.   Plaintiffs were damaged in an amount to be determined at trial.




                                               - 21 -
        Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 22 of 30


                               FOURTH CAUSE OF ACTION

                    VIOLATION OF THE OVERTIME PROVISIONS

                        OF THE NEW YORK STATE LABOR LAW

     149.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

     150.   Defendants, in violation of N.Y. Lab. Law § 190 et seq., and supporting regulations

of the New York State Department of Labor, failed to pay Plaintiffs overtime compensation at

rates of one and one-half times the regular rate of pay for each hour worked in excess of forty

hours in a work week.

     151.   Defendants’ failure to pay Plaintiffs overtime compensation was willful within the

meaning of N.Y. Lab. Law § 663.

     152.   Plaintiffs were damaged in an amount to be determined at trial.

                                FIFTH CAUSE OF ACTION

              VIOLATION OF THE SPREAD OF HOURS WAGE ORDER

                  OF THE NEW YORK COMMISSIONER OF LABOR

     153.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

     154.   Defendants failed to pay Plaintiffs one additional hour’s pay at the basic minimum

wage rate before allowances for each day Plaintiffs’ spread of hours exceeded ten hours in

violation of NYLL §§ 650 et seq. and 12 N.Y.C.R.R. §§ 146-1.6.

     155.   Defendants’ failure to pay Plaintiffs an additional hour’s pay for each day Plaintiffs’

spread of hours exceeded ten hours was willful within the meaning of NYLL § 663.

     156.   Plaintiffs were damaged in an amount to be determined at trial.

                                SIXTH CAUSE OF ACTION

                VIOLATION OF THE NOTICE AND RECORDKEEPING




                                              - 22 -
           Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 23 of 30


                   REQUIREMENTS OF THE NEW YORK LABOR LAW

      157.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      158.    Defendants failed to provide Plaintiffs with a written notice, in English and in Spanish

(Plaintiffs’ primary language), containing: the rate or rates of pay and basis thereof, whether paid

by the hour, shift, day, week, salary, piece, commission, or other; allowances, if any, claimed as

part of the minimum wage, including tip, meal, or lodging allowances; the regular pay day

designated by the employer; the name of the employer; any “doing business as" names used by the

employer; the physical address of the employer's main office or principal place of business, and a

mailing address if different; and the telephone number of the employer, as required by NYLL

§195(1).

      159.    Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                SEVENTH CAUSE OF ACTION

                VIOLATION OF THE WAGE STATEMENT PROVISIONS

                              OF THE NEW YORK LABOR LAW

      160.    Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      161.    With each payment of wages, Defendants failed to provide Plaintiffs with an accurate

statement listing each of the following: the dates of work covered by that payment of wages; name

of employee; name of employer; address and phone number of employer; rate or rates of pay and

basis thereof, whether paid by the hour, shift, day, week, salary, piece, commission, or other; gross

wages; deductions; allowances, if any, claimed as part of the minimum wage; net wages; the

regular hourly rate or rates of pay; the overtime rate or rates of pay; the number of regular hours

worked; and the number of overtime hours worked, as required by NYLL 195(3).




                                                - 23 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 24 of 30


      162.   Defendants are liable to each Plaintiff in the amount of $5,000, together with costs

and attorneys’ fees.

                                EIGHTH CAUSE OF ACTION

                           RECOVERY OF EQUIPMENT COSTS

      163.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      164.   Defendants required Plaintiffs to pay, without reimbursement, the costs and expenses

for purchasing and maintaining equipment and “tools of the trade” required to perform their jobs,

further reducing their wages in violation of the FLSA and NYLL. 29 U.S.C. § 206(a); 29 C.F.R.

§ 531.35; N.Y. Lab. Law §§ 193 and 198-b.

      165.   Plaintiffs were damaged in an amount to be determined at trial.

                                 NINTH CAUSE OF ACTION

               UNLAWFUL DEDUCTIONS FROM WAGES IN VIOLATION

                              OF THE NEW YORK LABOR LAW

      166.   Plaintiffs repeat and reallege all paragraphs above as though fully set forth herein.

      167.   At all relevant times, Defendants were Plaintiffs’ employers within the meaning of

the N.Y. Lab. Law §§ 2 and 651.

      168.   Defendants made unlawful deductions from Plaintiffs’ wages including, but not

limited to, deductions for meals they never ate.

      169.   The deductions made from Plaintiffs’ wages were not authorized or required by law.

      Through their knowing and intentional efforts to take unauthorized deductions from

Plaintiffs’ wages, Defendants willfully violated NYLL, Article 6, §§ 190 et seq., and supporting

New York State regulations.

       170. Plaintiffs were damaged in an amount to be determined at trial.




                                               - 24 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 25 of 30


                                    PRAYER FOR RELIEF

        WHEREFORE, Plaintiffs respectfully request that this Court enter judgment against

Defendants by:

        (a)    Designating this action as a collective action and authorizing prompt issuance of

notice pursuant to 29 U.S.C. § 216(b) to all putative class members apprising them of the pendency

of this action, and permitting them to promptly file consents to be Plaintiffs in the FLSA claims in

this action;

        (b)    Declaring that Defendants violated the minimum wage provisions of, and

associated rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (c)    Declaring that Defendants violated the overtime wage provisions of, and associated

rules and regulations under, the FLSA as to Plaintiffs and the FLSA Class members;

        (d)    Declaring that Defendants violated the recordkeeping requirements of, and

associated rules and regulations under, the FLSA with respect to Plaintiffs’ (and the FLSA Class

members’) compensation, hours, wages, and any deductions or credits taken against wages;

        (e)    Declaring that Defendants’ violations of the provisions of the FLSA were willful

as to Plaintiffs and the FLSA Class members;

        (f)    Awarding Plaintiffs and the FLSA Class members damages for the amount of

unpaid minimum wage, overtime compensation, and damages for any improper deductions or

credits taken against wages under the FLSA as applicable;

        (g)    Awarding Plaintiffs and the FLSA Class members liquidated damages in an amount

equal to 100% of their damages for the amount of unpaid minimum wage and overtime

compensation, and damages for any improper deductions or credits taken against wages under the

FLSA as applicable pursuant to 29 U.S.C. § 216(b);




                                               - 25 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 26 of 30


       (h)     Declaring that Defendants violated the minimum wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (i)     Declaring that Defendants violated the overtime wage provisions of, and rules and

orders promulgated under, the NYLL as to Plaintiffs;

       (j)     Declaring that Defendants violated the spread-of-hours requirements of the NYLL

and supporting regulations as to Plaintiffs;

       (k)     Declaring that Defendants violated the notice, recordkeeping, and wage statement

requirements of the NYLL with respect to Plaintiffs’, compensation, hours, wages; and any

deductions or credits taken against wages;

       (l)     Declaring that Defendants’ violations of the provisions of the NYLL and spread of

hours wage order were willful as to Plaintiffs;

       (m)     Awarding Plaintiffs damages for the amount of unpaid minimum wage and

overtime compensation, and for any improper deductions or credits taken against wages, as well

as awarding spread of hours pay under the NYLL as applicable

       (n)     Awarding Plaintiffs liquidated damages in an amount equal to one hundred percent

(100%) of the total amount of minimum wage, overtime compensation, and spread of hours pay

shown to be owed pursuant to NYLL § 663 as applicable; and liquidated damages pursuant to

NYLL § 198(3);

       (o)     Awarding Plaintiffs damages for Defendants’ violation of the NYLL notice and

recordkeeping provisions, pursuant to NYLL §§198(1-b), 198(1-d);

       (p)     Awarding Plaintiffs and the FLSA Class members pre-judgment and post-judgment

interest as applicable;




                                                  - 26 -
         Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 27 of 30


       (q)      Awarding Plaintiffs and the FLSA Class members the expenses incurred in this

action, including costs and attorneys’ fees;

       (r)     Providing that if any amounts remain unpaid upon the expiration of ninety days

following issuance of judgment, or ninety days after expiration of the time to appeal and no appeal

is then pending, whichever is later, the total amount of judgment shall automatically increase by

fifteen percent, as required by NYLL § 198(4); and

       (s)     All such other and further relief as the Court deems just and proper.

                                         JURY DEMAND

Plaintiffs demand a trial by jury on all issues triable by a jury.

Dated: New York, New York
       January 7, 2019
                                                         MICHAEL FAILLACE & ASSOCIATES, P.C.

                                               By:       /s/ Michael Faillace
                                                         Michael Faillace [MF-8436]
                                                         60 East 42nd Street, Suite 4510
                                                         New York, New York 10165
                                                         Telephone: (212) 317-1200
                                                         Facsimile: (212) 317-1620
                                                          Attorneys for Plaintiffs




                                                - 27 -
Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 28 of 30
Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 29 of 30
Case 1:19-cv-00159-GBD Document 1 Filed 01/07/19 Page 30 of 30
